LOBRANO, Judge,
dissents.
I respectfully dissent. The evidence is overwhelming that the City had knowledge that the intersection was dangerous. I would rely on the holdings in Ledbetter v. State, Dept. of Trans. and Development, 502 So.2d 1883 (La.1987) and Mullet v. State through DOTD, 539 So.2d 897 (La.App. 4th Cir.1989), for the proposition that the City has a duty to signalize an intersection once it has knowledge of its dangerous condition.
In the instant case, I would hold that the City is 50% liable for plaintiffs injuries.